Exhibit Second Quarter 2009 Report to Shareholders For the Six Months Ended February 28, 2009 (Unaudited) Corus Entertainment Inc. Second Quarter Report to Shareholders TABLE OF CONTENTS HIGHLIGHTS 3 Significant Events in the Quarter 3 Significant Events Subsequent to the Quarter 4 Management’s Discussion and Analysis 4 Overview of Consolidated Results 5 Revenues 5 Direct cost of sales, general and administrative expenses 5 Depreciation 5 Interest expense 5 Disputed regulatory fees 5 Other expense (income), net 6 Income taxes 6 Net income and earnings per share 6 Other comprehensive loss, net of tax 6 Radio 7 Television 8 Corporate 9 Quarterly Consolidated Financial Information 9 Risks and Uncertainties 10 Outlook 10 Financial Position 10 Liquidity and Capital Resources 11 Cash flows 11 Liquidity 11 Net debt to segment profit 11 Off-balance sheet arrangements and derivative financial instruments 12 Contractual commitments 12 Outstanding Share Data 12 Changes in Internal Control Over Financial Reporting 12 Key Performance Indicators 12 Free cash flow 12 Net debt 12 Net debt to segment profit 13 Impact of New Accounting Policies 13 Recent Accounting Pronouncements 13 Consolidated Financial Statements and Notes 14 Corus 2 Corus Entertainment Inc. Second Quarter Report to Shareholders HIGHLIGHTS Three months ended Six months ended February 28, February 28, 2009 2008 2009 2008 Revenues 181,358 178,738 398,143 393,563 Segment profit Radio 7,110 10,286 29,121 35,757 Television 47,491 44,240 111,761 107,805 Corporate (3,592 ) (4,793 ) (8,531 ) (10,439 ) 51,009 49,733 132,351 133,123 Net income 29,029 35,368 69,662 74,755 Earnings per share Basic $ 0.36 $ 0.42 $ 0.87 $ 0.89 Diluted $ 0.36 $ 0.41 $ 0.86 $ 0.87 Significant Events in the Quarter • On December 4, 2008, the Company announced that it filed its fiscal 2008 Annual Report (containing its audited financial statements for the fiscal year ended August 31, 2008) on Form 40-F with the U.S. Securities and Exchange Commission on November 28, 2008. The fiscal 2008 Annual Report is available through the Internet on the Canadian System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com and may also be downloaded from the Company’s website at www.corusent.com. • On December 18, 2008, the Supreme Court of Canada granted leave to appeal the decision of the Federal Court of Appeal (“FCA”) concerning the validity of the so-called CRTC Part II fees. The FCA had held that the fees were a valid fee imposed by regulation and were not a tax that would require specific legislation. This reversed the Federal Court - Trial Division decision which held that Part II fees were an unlawful tax. A hearing of this matter by the Supreme Court is expected during the fiscal year but no decision is expected until late in calendar 2009 at the earliest. • On December 31, 2008, January 30, and February 27, 2009 the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. • On January 14, 2009 the Company revised the fiscal 2009 guidance it gave at its Investor Day on September 25, 2008. Since September there have been significant changes in the Canadian economy that prompted the Company to reduce its segment profit guidance to between $255.0 million and $265.0 million from the previous guidance of $270.0 million and $280.0 million. The Company’s free cash flow guidance of between $70.0 million and $90.0 million remains unchanged. • On February 2, 2009, the Company announced that it has partnered with StreamTheWorldto deliver its 52 radio stations on a Corus iPhone application. Listeners can now enjoy all Corus radio stations anytime, anywhere as Corus is the first Canadian radio broadcaster to feature a native iPhone streaming application. • On February 4, 2009, the Company announced a restructuring within its Montreal radio cluster which will result in the elimination of between 25 to 30 positions in fiscal 2009. • On February 13, 2009, the Company announced that it was ceasing operation of its Max Trax pay audio service. The Company also announced that it had entered into an agreement with Stingray Digital Group Inc.to sell the business, including certain assets such as trademarks, websites, domain names, hardware, software licences etc. related to the Max Trax service. The Company will also provide operational and consulting services to Stingray as they expand their pay audio service business. Corus 3 • On February 23, 2009, the Company began broadcasting a series of public service announcements and on-air content with a “shop local” message to encourage listeners to support local businesses in their communities. The program will run across all 52 Corus Radio stations. • On February 24, 2009, the Company’s Nelvana business unit announced it had entered into an agreement with Activision Publishing Inc. to develop and distribute video games based on thepopular Bakugan brand. Significant Events Subsequent to the Quarter • On March 9, 2009, the Company announced that its Nelvana Studio and France’s TeamTO will partner on the new 3D animated series, The New Adventures of Babar. Twenty-six episodes will be produced, with broadcast set for fall 2010/spring 2011 on TF1in France and YTV in Canada. • On March 9, 2009 the Minister of Canadian Heritage and Official Languages, James Moore, announced the creation of the Canada Media Fund which will incorporate the Canadian Television Fund. An important change in the rules for Corus is that the eligibility for funding for broadcaster-affiliated production will be expanded, and broadcaster in-house production will be allowed. This will be phased in over a time period. • On March 31, 2009 the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial position and results of operations for the six months ended February 28, 2009 is prepared at March 31, 2009.The following should be read in conjunction with Management’s Discussion and Analysis, consolidated financial statements and the notes thereto included in our August 31, 2008 Annual Report and the consolidated financial statements and notes of the current quarter.The financial highlights included in the discussion of the segmented results are derived from the unaudited consolidated financial statements.All amounts are stated in Canadian dollars unless specified otherwise. Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”).These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form.Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. Corus 4 Overview of Consolidated Results Net income for the second quarter was $29.0 million on revenues of $181.4 million, as compared to net income of $35.4 million on revenues of $178.7 million in the prior year.For the quarter, Television delivered segment profit growth of 7%, while Radio declined by 31%.Please refer to the discussion of segmented results for further analysis. Revenues Revenues for the second quarter were $181.4 million, an increase of 1% from $178.7 million last year.Subscriber revenues increased by 12%, while advertising revenues decreased by 8% in the quarter.Television revenues increased by 5%, while Radio revenues decreased by 6% in the quarter.For the six-month period, revenues of $398.1 million represented a 1% increase over the prior year. Subscriber revenues increased by 12%, while advertising revenues decreased by 6% in the period. Television revenues increased by 5%, while Radio revenues decreased by 5% in the period.Please refer to the discussion of segmented results for additional analysis of revenues. Direct cost of sales, general and administrative expenses Direct cost of sales, general and administrative expenses for the second quarter were $130.3 million, up 1% from $129.0 million in the prior year.For the six-month period, expenses of $265.8 million represented a 2% increase over the prior year.This increase is attributed to an increase in amortization of program and film rights, bad debt provision, foreign exchange losses, and increased advertising and marketing costs related to launching new Television brands.Please refer to the discussion of segmented results for additional analysis of expenses. Depreciation Depreciation expense for the first two quarters was $10.2 million, a decrease of $1.1 million from last year.This decrease reflects the timing of capital expenditures and a charge for redundant Corporate assets in the first quarter of fiscal 2008. Interest expense Interest on long-term debt is down from the prior year despite the higher average debt balance in fiscal 2009, as interest rates are lower in the current year.These lower rates are offset by the impact of the interest rate swap, since interest rate swap agreements fix the interest rate at 4.13% plus a margin on $400.0 million of the bank debt for the full term of the facility.The effective interest rate on bank loans for the second quarter was 4.5%. Disputed regulatory fees The disputed regulatory fee accrual relates to the April 2008 decision of the Federal Court of Appeal to reverse the December 2006 Federal Court decision that ruled that Part II fees paid by broadcasters to the Canadian Radio-television and Telecommunications Commission were an unlawful tax.The parties subject to Part II fees are appealing the decision.The Part II fees remain in force however the CRTC is not collecting them pending final disposition of the legal proceedings.In December 2008, the Supreme Court of Canada announced that it would grant leave to appeal the decision. Corus 5 Other expense (income), net Other income for the second quarter includes a gain of $7.2 million related to the sale of a residential audio business, as well as an investment impairment of $2.4 million that had previously been recorded through other comprehensive income. The current year-to-date also includes foreign exchange losses of $2.9 million, while the prior year includes $2.8 million in restructuring charges. Income taxes The effective tax rate for the first six month of fiscal 2009 was 30.8%, compared to the Company’s 33.0% statutory rate.The most significant individual difference between the effective and statutory rates in fiscal 2009 relates to the non-taxable portion of a capital gain in the second quarter.In the second quarter of fiscal 2008, the Company recorded income tax recoveries of $13.2 million which reduced the effective tax rate in fiscal 2008 to 20.2%. Net income and earnings per share Net income for the second quarter was $29.0 million, as compared to $35.4 million last year.Earnings per share for the second quarter were $0.36 basic and diluted, compared to $0.42 basic and $0.41 diluted last year.For the six-month period, net income was $69.7 million, or $0.87 basic and $0.86 diluted earnings per share, compared to net income of $74.8 million, or $0.89 basic and $0.87 diluted earnings per share, in the prior year.The current year’s quarter was positively impacted by a gain of $7.2 million related to the disposition of a residential audio business, while the prior year’s quarter benefited from $13.2 million in recoveries related to income tax changes.Removing the impact of these items results in adjusted basic earnings per share of $0.29 in the current year and $0.26 in the prior year.The weighted average number of shares outstanding decreased in fiscal 2009 as a result of shares acquired and cancelled by Corus under its normal course issuer bid. Other comprehensive loss, net of tax Other comprehensive income for the second quarter was $0.5 million, compared to a loss of $6.1 million in the prior year.In the second quarter of fiscal 2009, the Company reversed an unrealized loss on an investment that had been recorded through other comprehensive income and recorded it in net income.The most significant item in both the current and prior year is a loss resulting from the change in the unrealized fair value of the Company’s interest rate swap.The cumulative unrealized loss on this swap has increased as interest rates have declined. Corus 6 Radio The Radio division comprises 52 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus is one of Canada’s leading radio operators in terms of revenues and audience reach. Financial Highlights Three months ended Six months ended February 28, February 28, (thousands of Canadian dollars) 2009 2008 2009 2008 Revenues 57,935 61,478 133,463 141,003 Direct cost of sales, general and administrative expenses 50,825 51,192 104,342 105,246 Segment profit 7,110 10,286 29,121 35,757 Revenues for the second quarter decreased by 6% from the prior year, and decreased by 5% for the six-month period.For the quarter, local airtime revenues were down 8% from the prior year and national airtime revenues were down by 5% compared to the prior year.For the six month period, local airtime revenues were down 7% from the prior year and national airtime revenues were down by 8% compared to the prior year. Other ancillary revenues increased modestly from the prior year.While revenues in Quebec increased in the quarter and year-to-date, revenues in western Canada and Ontario experienced declines.Industry data indicates that radio advertising in total decreased in the second quarter.The Company experienced decreased advertising spending in the home products, automotive aftermarket, telecommunications and financial services categories, but experienced growth in the retail and automotive categories.The Company is responding to the soft advertising market by actively developing campaigns that encourage local retail and automotive spending as a way to demonstrate the need to support economic growth. Direct cost of sales, general and administrative expenses decreased by 1% from the prior year for both the quarter and six-month period.Expenses decreased significantly for employee-related costs, excluding severances, and for advertising and marketing.Severance and bad debt provisions accounted for approximately $0.9 million in incremental costs in the quarter. Segment profit for the second quarter decreased by 31% from last year, and for the six-month period decreased by 19% from the prior year.Excluding the items noted above, segment profit decreased by 22% in the quarter.Given the fixed cost nature of our Radio business, this decrease is in line with our expectations. Corus 7 Television The Television division comprises the following: specialty television networks YTV,
